 



Exhibit 10.34
NEITHER THIS AGREEMENT NOR THE SECURITIES ISSUED PURSUANT TO THIS AGREEMENT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THEY MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED, ASSIGNED OR
TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT WHICH HAS BECOME EFFECTIVE AND IS CURRENT WITH RESPECT TO THESE SECURITIES,
OR (ii) PURSUANT TO A SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, BUT ONLY UPON A HOLDER HEREOF FIRST HAVING OBTAINED THE WRITTEN OPINION OF
COUNSEL TO THE ISSUER, OR OTHER COUNSEL, REASONABLY ACCEPTABLE TO THE ISSUER,
THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF
THE SECURITIES ACT AS WELL AS ANY APPLICABLE “BLUE SKY” OR OTHER SIMILAR
SECURITIES LAW.
EDDIE BAUER HOLDINGS, INC.
STOCK OPTION AGREEMENT
(Time Vested Inducement Award Issued Outside Plan)
     This Stock Option Agreement (this “Agreement”), is made and entered into as
of the date (the “Date of Grant”), by and between Eddie Bauer Holdings, Inc., a
Delaware corporation (the “Company”), and name (“Grantee”).
R E C I T A L S
     A. WHEREAS, pursuant to the terms of an offer letter dated date, Grantee
has accepted an offer to be employed by and render personal services to the
Company as its position, commencing date; and
     B. WHEREAS, on date, pursuant to a duly noticed meeting of the Board of
Directors of the Company (the “Board”), the Board authorized the grant to
Grantee on date of options to purchase shares shares (“Total Option Shares”) of
Company common stock (“Common Stock”) at an exercise price equal to price per
share (the “Exercise Price Per Share”) the closing price of such Common Stock on
date and to become exercisable on a time vested basis; and
     C. WHEREAS, the grant of time vested options are an inducement for Grantee
to accept initial employment with the Company and are not granted under the
terms of the Eddie Bauer Holdings, Inc. 2005 Stock Incentive Plan, as amended or
restated from time to time (the “Plan”), but are granted outside the Plan under
this individual Stock Option Agreement; and
     D. WHEREAS, the Company desires to grant to Grantee, and Grantee desires to
accept, the option to purchase shares of the Company’s Common Stock, on the
terms and subject to the conditions set forth herein.
A G R E E M E N T
     NOW, THEREFORE, in consideration of the premises and the benefits to be
derived from the mutual observance of the covenants and promises contained
herein and other good and

 



--------------------------------------------------------------------------------



 



valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     1. Grant of Option. The Company hereby grants to Grantee an option (this
“Option”) to purchase the total number of shares of Common Stock of the Company
set forth above as Total Option Shares (the “Shares”) at the Exercise Price Per
Share set forth above (the “Exercise Price”), subject to all of the terms and
conditions of this Agreement. This Option is a nonstatutory option and is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
     2. Exercise Period; Vesting. Unless expired as provided in Section 3 of
this Agreement, this Option may be exercised from time to time after the Date of
Grant set forth above to the extent the Option has vested in accordance with the
vesting schedule set forth below. The Shares issued upon exercise of the Option
will be subject to the restrictions on transfer set forth in Section 9 below.
Provided Grantee continues to provide continuous services as an employee,
director or consultant (“Continuous Service”) to the Company or any affiliate,
the Option will become vested as follows:

              Percentage of Vesting Date   Shares Vested
1st Anniversary
    25 %
2nd Anniversary
    50 %
3rd Anniversary
    75 %
4th Anniversary
    100 %

A vested Option may not be exercised for less than a full share. If application
of the vesting percentage causes a fractional Share to otherwise become
exercisable, such Share shall be rounded down to the nearest whole Share for
each year except for the last year in such vesting period, at the end of which
vesting period this Option shall become exercisable for the full remainder of
the unexercised Shares subject to the Option. Upon the occurrence of a Change in
Control, the Option shall become 100% vested and exercisable on such event.
Except as otherwise provided in this Section, if the Grantee ceases Continuous
Service for any other reason, the unvested portion of the Option shall be
forfeited immediately. For purposes of this Agreement, the term “Change in
Control” shall have the same meaning as such term is defined under the terms of
the Plan or any successor thereto, including any modification or amendment that
may be adopted after the date of this Agreement.
     3. Expiration. The Option shall expire on date (the “Expiration Date”) or
earlier as provided in Section 4 below.
     4. Termination of Continuous Service.
          4.1. Forfeiture of Unvested Options. If the Grantee’s Continuous
Service is terminated for any reason, the unvested portion of the Option shall
terminate immediately and the Grantee may exercise the vested portion as
provided in this Section 4. Outstanding Options that are not exercisable at the
time the Grantee’s Continuous Service terminates for any reason other than Cause
(including upon the Grantee’s death or Disability) shall be forfeited and expire

 



--------------------------------------------------------------------------------



 



at the close of business on the date of such termination. Outstanding Options at
the time a Grantee’s Continuous Service terminates for Cause shall be forfeited
and expire at the beginning of business on the date of such termination.
          4.2. Termination for Any Reason Except Death, Disability or Cause.
Unless otherwise provided in an employment agreement the terms of which have
been approved by the Administrator, if Grantee’s Continuous Service is
terminated for any reason, except death, Disability or Cause, the Option, to the
extent (and only to the extent) that it would have been exercisable by Grantee
immediately prior to termination of Continuous Service, may be exercised by
Grantee until the earlier of the Expiration Date or, except as set forth below,
the date that is three (3) months following the termination of the Grantee’s
Continuous Service and the Option shall thereafter terminate and cease to be
exercisable.
          4.3. Termination Because of Death or Disability. If Grantee’s
Continuous Service is terminated because of death or Disability of Grantee (or
Grantee dies within three (3) months of the date of termination when such
termination is for any reason other than Grantee’s Disability or for Cause), the
Option, to the extent that is exercisable by Grantee on the date of termination,
may be exercised by Grantee (or Grantee’s legal representative) no later than
twelve (12) months after the date of termination, but in any event no later than
the Expiration Date.
          4.4. Termination for Cause. If the Grantee’s Continuous Service is
terminated as a result of the Grantee’s termination of Continuous Service for
Cause, all outstanding Options granted to such Grantee shall expire as of the
commencement of business on the date of such termination of Continuous Service.
For purposes of this Agreement, the term “Cause” shall mean (a) the commission
of, or plea of guilty or no contest to, a felony or a crime involving moral
turpitude or the commission of any other act involving willful malfeasance or
material fiduciary breach with respect to the Company or an affiliate,
(b) conduct tending to bring the Company into substantial public disgrace, or
disrepute, (c) gross negligence or willful misconduct with respect to the
Company or an affiliate or (d) material violation of state or federal securities
laws. The Administrator, in its absolute discretion, shall determine the effect
of all matters and questions relating to whether Grantee has been discharged for
Cause.
          4.5. Extension of Termination Date. If the exercise of the Option
following the termination of the Grantee’s Continuous Service (other than upon
the Grantee’s death or Disability) would be prohibited at any time solely
because the exercise of the Option or issuance of Shares of Common Stock would
violate the registration requirements under the Securities Act or any other
state or federal securities law requirement, then the Option shall terminate on
the earlier of (a) the expiration of the Expiration Date or (b) the expiration
of a period after termination of the Grantee’s Continuous Service that is three
(3) months after the end of the period during which the exercise of the Option
would be in violation of such registration or other securities law requirements.
          4.6. No Obligation to Employ. Nothing in the Plan or this Agreement
shall confer on Grantee any right to continue in the employ of, or other
relationship with, the Company or any affiliate, or limit in any way the right
of the Company or any affiliate to terminate Grantee’s employment or other
relationship at any time, with or without Cause.

 



--------------------------------------------------------------------------------



 



     5. Manner of Exercise.
          5.1. Stock Option Exercise Agreement. To exercise this Option, Grantee
(or in the case of exercise after Grantee’s death or incapacity, Grantee’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company an executed stock option exercise agreement in the form attached
hereto as Exhibit A, or in such other form as may be approved by the
Administrator from time to time (the “Exercise Agreement”), which shall set
forth, inter alia, (a) Grantee’s election to exercise the Option, (b) the number
of Shares being purchased, (c) any restrictions imposed on the Shares and
(d) any representations warranties and agreements regarding Grantee’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws. If someone other than Grantee exercises the
Option, then such person must submit documentation reasonably acceptable to the
Company verifying that such person has the legal right to exercise the Option.
          5.2. Limitations on Exercise. The Option may not be exercised unless
such exercise is in compliance with all applicable federal and state securities
laws, as they are in effect on the date of exercise. The Option may not be
exercised for fewer than one (1) Share or for a fractional Share. If a
fractional Share would otherwise become exercisable, such Share shall be rounded
down to the nearest whole Share for each year except for the last year of the
applicable vesting period, at the end of which vesting period this Option shall
become exercisable for the full remainder of the unexercised Shares subject to
the Option.
          5.3. Payment. The entire Exercise Price of this Option to purchase
Shares issued under the Plan shall be payable in full by cash or check for an
amount equal to the aggregate Exercise Price Per Share for the number of Shares
being purchased. Alternatively, in the sole discretion of the Plan Administrator
and upon such terms as the Plan Administrator shall approve, the Exercise Price
may be paid by:
               (a) paying all or a portion of the aggregate Exercise Price Per
Share for the number of Shares being purchased by delivery to the Company of
other shares of Common Stock, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the exercise price (or
portion thereof) due for the number of Shares being acquired, or by means of
attestation whereby the Grantee identifies for delivery specific shares of
Common Stock where such shares have a Fair Market Value on the date of
attestation equal to the exercise price (or portion thereof) and receives a
number of Shares equal to the difference between the number of Shares thereby
purchased and the number of identified attestation shares of Common Stock
(collectively a “Stock For Stock Exercise”); provided, however, that the shares
of Common Stock used in such Stock for Stock Exercise (i) have either (1) been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) and
have been paid for within the meaning of SEC Rule 144 (and, if such shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares); or (2) were obtained by Grantee in the open
public market; and (ii) are clear of all liens, claims, encumbrances or security
interests. Payment of the Exercise Price by a Grantee who is an officer,
director or other “insider” subject to Section 16(b) of the Exchange Act in the
form of a Stock for Stock Exercise is subject to pre-approval by the
Administrator, in its sole discretion, in a manner that complies with the
specificity requirements of Rule 16b-3 under the Exchange Act, including the
name of the

 



--------------------------------------------------------------------------------



 



Grantee involved in the transaction, the nature of the transaction, the number
of shares to be acquired or disposed of by the Grantee and the material terms of
the Options involved in the transaction.
               (b) during any period for which the Common Stock is publicly
traded (i.e., the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market,
or if the Common Stock is quoted on the Nasdaq System (but not on the Nasdaq
National Market) or any similar system whereby the Common Stock is regularly
quoted by a recognized securities dealer but closing sale prices are not
reported) and the shares to be acquired under this Agreement are either
registered or an exemption from registration that would permit resale is
available, (i) by a copy of instructions to a broker-dealer that is a member of
the National Association of Securities Dealers (an “NASD Dealer”) directing such
broker to sell the Shares for which this Option is exercised, and to remit to
the Company the aggregate Exercise Price of such Option or (ii) through a
“margin” commitment from Grantee and an NASD Dealer whereby Grantee irrevocably
elects to exercise the Option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from NASD Dealer in the amount
of the total Exercise Price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the total Exercise Price directly to the
Company (collectively referred to as a “Cashless Exercise”); provided, however,
a Cashless Exercise by a Director or executive officer that involves or may
involve a direct or indirect extension of credit or arrangement of an extension
of credit by the Company, a Parent or Subsidiary in violation of Section 402(a)
of the Sarbanes-Oxley Act (codified as Section 13(k) of the Securities Exchange
Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited;
               (c) by any other form of legal consideration that may be
acceptable to the Administrator, including without limitation with a
full-recourse promissory note. However, if there is a stated par value of the
shares and applicable law requires, the par value of the shares, if newly
issued, shall be paid in cash or cash equivalents. The shares shall be pledged
as security for payment of the principal amount of the promissory note and
interest thereon. The interest rate payable under the terms of the promissory
note shall not be less than the minimum rate (if any) required to avoid the
imputation of additional interest under the Code. Subject to the foregoing, the
Administrator (in its sole discretion) shall specify the term, interest rate,
amortization requirements (if any) and other provisions of such note. Unless the
Administrator determines otherwise, shares of Common Stock having a Fair Market
Value at least equal to the principal amount of the loan shall be pledged by the
holder to the Company as security for payment of the unpaid balance of the loan
and such pledge shall be evidenced by a pledge agreement, the terms of which
shall be determined by the Administrator, in its discretion; provided, however,
that each loan shall comply with all applicable laws, regulations and rules of
the Board of Governors of the Federal Reserve System and any other governmental
agency having jurisdiction. Exercise with a promissory note or other transaction
by a Director or executive officer that involves or may involve a direct or
indirect extension of credit or arrangement of an extension of credit by the
Company, or an affiliate in violation of section 402(a) of the Sarbanes-Oxley
Act (codified as Section 13(k) of the Securities Exchange Act of 1934, 15 U.S.C.
§ 78m(k)) shall be prohibited; or
               (d) by any combination of the foregoing that may be acceptable to
the Administrator.

 



--------------------------------------------------------------------------------



 



          5.4. Tax Withholding. Prior to the issuance of the Shares upon
exercise of the Option, Grantee must pay or provide for any applicable federal,
state and local withholding obligations of the Company. If the Administrator
permits, Grantee also may provide for payment of withholding taxes upon exercise
of the Option by one or more of the following means: (a) tendering a cash
payment; (b) a broker assisted Cashless Exercise, (c) tendering previously
acquired shares of Common Stock with a Fair Market Value equal to or less than
the minimum statutory amount of taxes required to be withheld by law, or (d) by
requesting that the Company retain Shares from the Shares otherwise issuable to
the Grantee as a result of the exercise of this Option, provided that no Shares
are withheld with a Fair Market Value exceeding the minimum statutory amount of
taxes required to be withheld by law (“Share Withholding”). In such case, the
Company shall issue the net number of Shares to the Grantee by deducting the
Shares retained from the Shares issuable upon exercise. Payment of the tax
withholding by a Grantee who is an officer, director or other “insider” subject
to Section 16(b) of the Exchange Act by a tender of Common Stock or in the form
of Share Withholding is subject to pre-approval by the Administrator, in its
sole discretion, in a manner that complies with the specificity requirements of
Rule 16b-3 under the Exchange Act, including the name of the Grantee involved in
the transaction, the nature of the transaction, the number of shares to be
acquired or disposed of by the Grantee and the material terms of the Options
involved in the transaction.
          5.5. Issuance of Shares. Provided that the Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall issue the Shares registered in the name of Grantee, Grantee’s
authorized assignee, or Grantee’s legal representative, and shall deliver
certificates representing the Shares with the appropriate legends affixed
thereto.
     6. Compliance with Laws and Regulations. The issuance of Common Stock upon
exercise of the Option shall be subject to compliance by the Company and the
Grantee with all applicable requirements of securities laws, other applicable
laws and regulations of any stock exchange or interdealer quotation system on
which the Common Stock may be listed at the time of such issuance or transfer.
The Grantee understands that the Company is under no obligation to register or
qualify the Common Stock with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.
Regardless of whether the shares of Common Stock that may be issued pursuant to
this Agreement have been registered under the Securities Act or have been
registered or qualified under the securities laws of any state, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such Common Stock (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law. In connection with the grant or vesting of the Option or the
issuance of Common Stock on exercise of such Grant, the Grantee will make or
enter into such written representations, warranties and agreements as the
Administrator may reasonably request in order to comply with applicable
securities laws or with this Agreement.
     7. Nontransferability of Option. Except as provided herein, this Option may
not be transferred in any manner other than by will or by the laws of descent
and distribution and may be exercised during the lifetime of Grantee only by
Grantee or in the event of Grantee’s incapacity, by Grantee’s legal
representative. The terms of the Option shall be binding upon the

 



--------------------------------------------------------------------------------



 



executors, administrators, successors and assigns of Grantee. Upon written
approval by the Administrator, this Option may be transferred by gift or
domestic relations order to a member of the Grantee’s immediate family (child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Grantee)
control the management of assets, and any other entity in which these persons
(or the Grantee) own more than 50% of the voting interests.
     8. Privileges of Stock Ownership. Grantee shall not have any of the rights
of a Stockholder with respect to any Shares until the Shares are issued to
Grantee.
     9. Restrictions On Transfer.
          9.1. Securities Law Restrictions. Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
or have been registered or qualified under the securities laws of any state, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any state
or any other law.
          9.2. Market Stand-Off. If an underwritten public offering by the
Company of its equity securities occurs pursuant to an effective registration
statement filed under the Securities Act, including a secondary public offering
by the Company, the Grantee shall not sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the repurchase of, transfer the
economic consequences of ownership or otherwise dispose or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any Shares without the prior written consent of the Company or its underwriters,
for such period of time from and after the effective date of such registration
statement as may be requested by the Company or such underwriters (the “Market
Stand-Off”). In order to enforce the Market Stand-Off, the Company may impose
stop-transfer instructions with respect to the Shares acquired under this
Agreement until the end of the applicable stand-off period. If there is any
change in the number of outstanding shares of Common Stock by reason of a stock
split, reverse stock split, stock dividend, recapitalization, combination,
reclassification, dissolution or liquidation of the Company, any corporate
separation or division (including, but not limited to, a split-up, a split-off
or a spin-off), a merger or consolidation; a reverse merger or similar
transaction, then any new, substituted or additional securities which are by
reason of such transaction distributed with respect to any Shares subject to the
Market Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off.
     10. Administration. The Compensation Committee of the Board or its duly
authorized delegate (the “Administrator”) shall have discretionary authority to
administer and interpret the terms of this Agreement. Any dispute regarding the
interpretation of this Agreement shall be submitted by Grantee or the Company to
the Administrator for review. The

 



--------------------------------------------------------------------------------



 



resolution of such a dispute by the Administrator shall be final and binding on
the Company and Grantee and all other persons.
     11. Acceptance. Grantee hereby acknowledges receipt of a copy of this
Agreement. Grantee has read and understands the terms and provisions thereof,
and accepts the Option subject to all the terms and conditions of this
Agreement. Grantee acknowledges that there may be adverse tax consequences upon
exercise of the Option or disposition of the Shares and that Grantee should
consult a tax advisor prior to such exercise or disposition.
     12. Section 409A Limitation. In the event the Administrator determines at
any time that this Option has been granted with an exercise price less than Fair
Market Value of the Shares subject to the Option on the date the Option is
granted (regardless of whether or not such exercise price is intentionally or
unintentionally priced at less than Fair Market Value, or is materially modified
at a time when the Fair Market Value exceeds the exercise price), or is
otherwise determined to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, notwithstanding any provision of the
Plan or this Option Agreement to the contrary, the Option shall satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code, in accordance with Section 8 of the Plan. The
specified exercise date and term shall be the default date and term specified in
Section 8 of the Plan. Notwithstanding the foregoing, the Company shall have no
liability to Grantee or any other person if an Option is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the terms of such Option do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.
     13. No Right to Future Awards. This Option grant is discretionary. This
Agreement does not confer on Grantee any right or entitlement to receive another
Option grant or any other equity-based award at any time in the future or in
respect of any future period.
     14. Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:
          14.1. Agreement to Terms. The Grantee has received a copy of this
Agreement and has read and understands the terms of this Agreement, and agrees
to be bound by the terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting of Restricted Stock Units or
thereafter if the Common Stock is paid and if the Grantee later disposes of the
Common Stock, and that the Grantee should consult a tax advisor prior to such
time.
          14.2. Cooperation. The Grantee agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.
          14.3. Securities Representations. In addition, the Grantee hereby
makes the following additional representations:
               (a) The Grantee is acquiring the shares of Common Stock for his
own account for investment purposes only and not with a view towards
distribution.

 



--------------------------------------------------------------------------------



 



               (b) The Grantee understands that the shares of Common Stock to be
issued under this Agreement may not be registered under the Securities Act or
under any state securities laws and therefore Grantee may not be able to dispose
of any of the Common Stock unless and until such shares are subsequently
registered under the Securities Act and applicable state securities laws or
exemptions from such registration are available.
               (c) The Grantee understands that Rule 144 promulgated under the
Securities Act may indefinitely restrict transfer of the Common Stock so long as
the Grantee remains an “affiliate” of the Company or if “current public
information” about the Company (as defined in Rule 144) is not publicly
available.
          14.4. Obligation To Sell. Notwithstanding anything herein to the
contrary, if at any time following Grantee’s acquisition of shares of Common
Stock hereunder, stockholders of the Company owning 51% or more of the shares of
the Company (on a fully diluted basis) (the “Control Sellers”) enter into an
agreement (including any agreement in principal) to transfer all of their shares
to any person or group of persons who are not affiliated with the Control
Sellers, such Control Sellers may require each stockholder who is not a Control
Seller (a “Non-Control Seller”) to sell all of their shares to such person or
group of persons at a price and on terms and conditions the same as those on
which such Control Sellers have agreed to sell their shares, other than terms
and conditions relating to the performance or non-performance of services. For
the purposes of the preceding sentence, an affiliate of a Control Seller is a
person who controls, which is controlled by, or which is under common control
with, the Control Seller. Grantee agrees to honor any obligations Grantee may
have as a Non-Control Seller.
     15. Adjustment Upon Changes in Capitalization. If any change is made in the
Common Stock subject to the Grant, without the receipt of consideration by the
Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), then the number and class of shares relating to
the Restricted Stock Units in effect prior to such change shall be
proportionately adjusted by the Administrator to reflect any increase or
decrease in the number of issued shares of Common Stock or change in the Fair
Market Value of such Common Stock resulting from such transaction; provided,
however, that any fractional shares resulting from the adjustment may be
eliminated by a cash payment. The Administrator shall make such adjustments in a
manner that is intended to provide an appropriate adjustment that neither
increases nor decreases the value of such Award as in effect immediately prior
to such corporate change, and its determination shall be final, binding and
conclusive. The conversion of any securities of the Company that are by their
terms convertible shall not be treated as a transaction “without receipt of
consideration” by the Company. The Administrator’s adjustment shall be
effective, final, binding and conclusive for all purposes of this Agreement.
     16. Defined Terms. Except as otherwise provided herein, or unless the
context clearly indicates otherwise, capitalized terms used herein shall have
the definitions as provided herein. The masculine pronoun shall be deemed to
include the feminine, and the singular number shall be deemed to include the
plural unless a different meaning is plainly required by the context.

 



--------------------------------------------------------------------------------



 



     17. Miscellaneous Terms.
          17.1. Notices. Any notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principal
executive office of the Company at 10401 NE 8th Street, Bellevue, WA 98004 and
to the Grantee at the address appearing in the records of the Company for the
Grantee or to either party at such other address as either party hereto may
hereafter designate in writing to the other. All notices shall be deemed to have
been given or delivered upon: (a) personal delivery; (b) five (5) days after
deposit in the United States mail by certified or registered mail (return
receipt requested); (c) two (2) business day after deposit with any return
receipt express courier (prepaid); or (d) one (1) business day after
transmission by facsimile.
          17.2. Headings. The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.
          17.3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          17.4. Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with regard to the subject matter hereof.
It supersedes all other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof.
          17.5. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Grantee.
          17.6. Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Grantee and Grantee’s heirs, executors, administrators, legal representatives,
successors and assigns.
          17.7. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
such state’s conflict of law principles. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 



--------------------------------------------------------------------------------



 



     18. Amendment. The terms of this Agreement may not be altered or amended in
any manner that would impair the rights of the Grantee hereunder except by a
written instrument signed by the Company and the Grantee. Notwithstanding the
foregoing, if any provision of the Agreement contravenes Section 409A of the
Code, the Company may reform the Agreement or any provision hereof to maintain
to the maximum extent practicable the original intent of the provision without
violating the provisions of Section 409A.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized representative and Grantee has executed this Agreement, on
the dates indicated opposite their respective signatures, effective as of the
Date of Grant.

                              EDDIE BAUER HOLDINGS, INC.
 
               
Date:
          By:    
 
               
 
                            GRANTEE
 
               
Date:
                                          name, in his individual capacity

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF STOCK OPTION EXERCISE AGREEMENT

         
o Nonstatutory Stock Option
  Grantee:    
 
       
 
  Date:    
 
       

STOCK OPTION EXERCISE NOTICE
Eddie Bauer Holdings, Inc.
10401 NE 8th Street
Bellevue, WA 98004
Attention: General Counsel
Ladies and Gentlemen:
     1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Shares”) of Eddie Bauer Holdings, Inc., a Delaware
corporation (the “Company”), pursuant to the terms of my individual inducement
Stock Option Agreement (the “Option Agreement”) as follows:

     
Date of Option Grant:
   
 
   
 
   
Number of Option Shares:
   
 
   
 
   
Exercise Price per Share:
   
 
   

     2. Exercise of Option. I hereby elect to exercise the Option to purchase
the following number of Shares, all of which are Vested Shares in accordance
with the Notice and the Option Agreement:

         
Total Shares Purchased:
                     
Total Exercise Price
       
(Total Shares X Price per Share)
  $            

     3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

         
Cash:
  $            
 
       
Check:
  $            
 
       
Tender of Company Stock:
  Contact Administrator
 
       
Broker assisted cashless exercise
  Contact Administrator

 



--------------------------------------------------------------------------------



 



     4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option.
     5. Grantee Information.

         
My address is:
             
 
             
 
        My Social Security Number is:    
 
       

     6. Binding Effect. I agree that the Shares are being acquired in accordance
with and subject to the terms, provisions and conditions of the Option Agreement
set forth therein, to all of which I hereby expressly assent. This Agreement
shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.
     7. Transfer. I understand and acknowledge that the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that consequently the Shares must be held indefinitely unless they are
subsequently registered under the Securities Act, an exemption from such
registration is available, or they are sold in accordance with Rule 144 under
the Securities Act. I further understand and acknowledge that the Company is
under no obligation to register the Shares. I understand that the certificate or
certificates evidencing the Shares will be imprinted with legends which prohibit
the transfer of the Shares unless they are registered or such registration is
not required in the opinion of legal counsel satisfactory to the Company. I am
aware that Rule 144 under the Securities Act, which permits limited public
resale of securities acquired in a nonpublic offering, is not currently
available with respect to the Shares and, in any event, is available only if
certain conditions are satisfied. I understand that any sale of the Shares that
might be made in reliance upon Rule 144 may only be made in limited amounts in
accordance with the terms and conditions of such rule and that a copy of
Rule 144 will be delivered to me upon request.
     I understand that I am purchasing the Shares pursuant to the terms of my
Option Agreement, copies of which I have received and carefully read and
understand.

     
 
  Very truly yours,
 
   
 
   
 
  (Signature)

[Acknowledgement on next page]

 



--------------------------------------------------------------------------------



 



Receipt of the above is hereby acknowledged.
Eddie Bauer Holdings, Inc.

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
       
Dated:
       
 
 
 
   

 